Jane M. Imholte
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: jane_imholte@fd.org

Counsel for Defendant Herman Joseph Brown, III


                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA
 UNITED STATES OF AMERICA,                       Case No. 1:20-cr-00004-TMB-MMS
                          Plaintiff,
                                                 NOTICE OF INTENT TO CHANGE
          vs.                                    PLEA AND CONSENT TO PROCEED
                                                 VIA VIDEO/TELECONFERENCE
 HERMAN JOSEPH BROWN, III,
                                                 AND TO PROCEED BEFORE
                          Defendant.             MAGISTRATE JUDGE


        Defendant Herman Joseph Brown, III, through counsel, Jane M. Imholte, Assistant

Federal Defender, hereby provides notice of his intent to change his plea in this matter

pursuant to a written plea agreement. Mr. Brown has been advised of his right to personally

appear at the hearing, and waives his right due to the COVID-19 pandemic. Mr. Brown

also consents to changing his plea before the Magistrate Judge.

        DATED at Anchorage, Alaska this 1st day of October, 2020.

                                                 Respectfully submitted,
                                                 FEDERAL PUBLIC DEFENDER
                                                 FOR THE DISTRICT OF ALASKA
                                                 /s/ Jane M. Imholte
                                                 Jane M. Imholte
                                                 Assistant Federal Defender




       Case 1:20-cr-00004-TMB-MMS Document 24 Filed 10/01/20 Page 1 of 2
                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on October 1, 2020. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Jane M. Imholte




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                              Page 2



        Case 1:20-cr-00004-TMB-MMS Document 24 Filed 10/01/20 Page 2 of 2
